DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites “a storage portion”.  What is the relationship between this limitation and the “storage portion” recited in claim 2 from which claim 3 depends?  Claim 7 recites “transferred to a sheet, to the sheet”.  What does this mean?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (US 8,469,349 B2).  Maeda discloses an image forming system/method for controlling operation of an image forming apparatus comprising: a conveyance processing portion (309) configured to execute a conveyance process to convey a plurality of sheets placed on a sheet placing portion (318), sequentially to a sheet stack portion (Z); a setting processing portion (204) configured to set, based on user operations, an insertion timing, a sheet supply source, and a sheet type of an insertion sheet that is to be inserted in a sheet bundle that is stacked on the sheet stack portion during the conveyance process (see col. 13, line 55 – col. 14, line 28); an insertion processing portion (117 or IT) configured to, when the insertion timing to insert the insertion sheet comes during an execution of the conveyance process, execute an insertion process to convey a sheet from the sheet supply source of the insertion sheet to the sheet stack portion (see col. 15, lines 10-25); an operation control portion (205) configured to control operations of an image forming apparatus during execution of a sheet bundle output process based on the sheet type of the insertion sheet conveyed in the insertion process that is included in the sheet bundle output process, the sheet bundle output process including the conveyance process and the insertion process;  a storage portion (HDD) storing one or more pieces of registration information that are used to set the sheet supply source and the sheet type of the insertion sheet, wherein the setting processing portion is configured to set the sheet supply source and the sheet type of the insertion sheet based on a piece of registration information that is selected by a user operation from the one or more pieces of registration information stored in the storage portion (see col. 14, lines 15-30 and Fig. 11); and a reception processing portion configured to receive a specification operation performed to specify content of the registration information (see col. 14, lines 15-30 and Fig. 11); a storage processing portion (HDD) configured to, when the reception processing portion has received the specification operation, store a piece of registration information that includes content specified by the specification operation, in the storage portion; a post-processing portion (200C) configured to execute a predetermined post-process on a sheet bundle stacked on the sheet stack portion, wherein the sheet bundle output process includes a post-processing step in which the post-processing portion is used to execute the post-process on a sheet bundle that is stacked on the sheet stack portion by the conveyance process and the insertion process; and a fixing portion (100) configured to fix a toner image that has been transferred to a sheet, to the sheet, wherein when the insertion sheet conveyed in the insertion process is conveyed to the sheet stack portion via the fixing portion, the operation control portion is configured to control operations of the fixing portion based on the sheet type of the insertion sheet (see col. 16, lines 37-53).  The setting processing portion displays, on a display portion, a selection screen on which are displayed one or more pieces of registration information in association with one or more sheet placing portions that are set as sheet supply sources in the one or more pieces of registration information, and receive a user operation for selecting a piece of registration information on the selection screen (see Fig. 11).  The setting processing portion is configured to display, on the display portion, a list screen for viewing the insertion timing, the sheet supply source, and the sheet type for each of insertion sheets specified by user operations (see Figs. 11 and 12). The setting processing portion is configured to set, based on user operations, a sheet size of the insertion sheet in addition to the insertion timing, the sheet supply source, and the sheet type of the insertion sheet, and the operation control portion is configured to control conveyance of the insertion sheet based on the sheet size of the insertion sheet conveyed in the insertion process (see col. 14, lines 15-30). The setting processing portion is configured to set, based on user operations, a print image printed on the insertion sheet, in addition to the insertion timing, the sheet supply source, and the sheet type of the insertion sheet, and in a case where a print image has been set with respect to the insertion sheet conveyed in the insertion process, the insertion processing portion prints the print image on the insertion sheet (see col. 16, lines 37-53).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 8,469,349 B2) in view of Matsuno (US 9,283,796 B2).  Maeda discloses Maeda discloses an image forming system comprising: a conveyance processing portion (309) configured to execute a conveyance process to convey a plurality of sheets placed on a sheet placing portion (318), sequentially to a sheet stack portion (Z); a setting processing portion (204) configured to set, based on user operations, an insertion timing, a sheet supply source, and a sheet type of an insertion sheet that is to be inserted in a sheet bundle that is stacked on the sheet stack portion during the conveyance process (see col. 13, line 55 – col. 14, line 28); an insertion processing portion (117 or IT) configured to, when the insertion timing to insert the insertion sheet comes during an execution of the conveyance process, execute an insertion process to convey a sheet from the sheet supply source of the insertion sheet to the sheet stack portion (see col. 15, lines 10-25); an operation control portion (205) configured to control operations of an image forming apparatus during execution of a sheet bundle output process based on the sheet type of the insertion sheet conveyed in the insertion process that is included in the sheet bundle output process, the sheet bundle output process including the conveyance process and the insertion process; and a post-processing portion (200C) configured to execute a predetermined post-process on a sheet bundle stacked on the sheet stack portion, wherein the sheet bundle output process includes a post-processing step in which the post-processing portion is used to execute the post-process on a sheet bundle that is stacked on the sheet stack portion by the conveyance process and the insertion process.  Maeda discloses all the limitations of the claim, but it does not disclose that the operation control portion is configured to control operations of the post- processing portion based on a sheet type of the insertion sheet conveyed in the insertion process.  However, Matsuno discloses a similar device in which an operation control portion is configured to control operations of the post- processing portion based on a sheet type of the insertion sheet conveyed in the insertion process (see abstract) for the purpose of ensuring reliable performance of a post-processing portion.  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have the operation control portion configured to control operations of the post- processing portion based on a sheet type of the insertion sheet conveyed in the insertion process, as disclosed by Matsuno, for the purpose of ensuring reliable performance of a post-processing portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adachi (US 7,878,497 B2) discloses a similar device which controls the timing of an insert sheet based on sheet type.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653